DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6: It is unclear if the claim requires the presence of the drawworks and associated structures disclosed in the claim. Claim 1, from which claim 6 depends, discloses the invention is an interlock between a drawworks and a segment hoist. The wording of the claim language differentiates between the invention of the interlock and the drawworks. Due to the positive recitation of structures related to the drawworks in claim 6 it is unclear if the drawworks is part of the interlock invention or not.
	With respect to claim 14: It is unclear what is being referred to by “said system for adding the segment to the drill string and said lock” in lines 2-3. For the purpose of examination the limitation will be interpreted as being the same as that of claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelle (US 2008/0149326).
With respect to claim 1: Angelle discloses an interlock between a drawworks (¶ [0046]) and a segment hoist (12), the interlock comprising: 
a means for sensing a position of the segment hoist (¶ [0035-36, 0057]; proximity sensor); 
an interlock signal generated by said means for sensing the position of the segment hoist (¶ [0036, 0053-54, 0057]), wherein said interlock signal is reflective of the position of the segment hoist (¶ [0036, 0053-54, 0057]); and 
a lock (¶ [0036, 0057]; device that slows and then stops the decent of 12) operably connected to the drawworks (¶ [0036, 0057]; Fig. 1), wherein said lock receives said interlock signal and disables operation of the drawworks if said interlock signal meets a predetermined criterion (¶ [0035-36, 0057]).
With respect to claim 7: Angelle further discloses a controller (80; ¶ [0057, 0061]) operably connected between said means for sensing the position of the segment hoist and said lock (¶ [0035-36, 0057, 0061]), and said controller selectively transmits said interlock signal to said lock (¶ [0035-36, 0057, 0061]).
With respect to claim 15: Angelle discloses a method for operating a drill rig, comprising: 
operating a drawworks (¶ [0046]) to raise and lower a drill string (14; ¶ [0046]; Figs. 1-4)); 
operating a segment hoist (12; ¶ [0046, 0051]); 

generating an interlock signal that reflects the position of the segment hoist (¶ [0035-36, 0053-54, 0057]); and 
disabling the drawworks if said interlock signal meets a predetermined criterion (¶ [0035-36, 0057]).
With respect to claim 17: Angelle further discloses sensing a position of an actuator (36) for the segment hoist and generating said interlock signal based on the position of the actuator for the segment hoist (¶ [0035-36, 0053, 0057]).
With respect to claim 19: Angelle further discloses selectively transmitting said interlock signal to disable the drawworks (¶ [0035-36, 0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Angelle as applied to claim 1 above, and further in view of Zheng (US 2018/0171760) .
With respect to claim 6: Angelle discloses the drawworks (¶ [0046]) but does not disclose the details. Zheng teachers a drawworks (124) comprises a brake (¶ [0022]) and a clutch (¶ [0022]), and said lock (¶ [0022]; control system) disables operation of the drawworks by at least one of actuating the brake or releasing the clutch (¶ [0022]). It would be obvious to one having ordinary skill in the art at the .

Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Angelle in view of Grimes (US 2008/0203734) and claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Angelle as applied to claim 15 above, and further in view of Grimes.
With respect to claim 8: Angelle discloses an interlock for a drill rig, comprising: 
a drawworks (¶ [0046]);
a segment hoist (12); 
a means for sensing a position of said segment hoist (¶ [0035-36, 0057]; proximity sensor);
an interlock signal generated by said means for sensing the position of the segment hoist (¶ [0036, 0053-54, 0057]), wherein said interlock signal is reflective of the position of the segment hoist (¶ [0036, 0053-54, 0057]); and 
a lock (¶ [0036, 0057]; device that slows and then stops the decent of 12) operably connected to the drawworks (¶ [0036, 0057]; Fig. 1), wherein said lock receives said interlock signal and disables operation of the drawworks if said interlock signal meets a predetermined criterion (¶ [0035-36, 0057]).
Angelle does not explicitly disclose the drawworks comprises a drum operably connected to a drive system and a brake; and
a cable that extends from said drum of said drawworks to a block and tackle arrangement holding a traveling block, wherein operation of said drawworks causes said drum to release or retract said cable.
Grimes teaches a drawworks (50) comprises a drum (65) operably connected to a drive system (55, 60) and a brake (70); and

With respect to claim 13: Grimes from the combination of Angelle and Grimes further teaches said lock disables operation of said drawworks by at least one disabling said drive system or actuating said brake (¶ [0076]).
With respect to claim 14: Angelle from the combination of Angelle and Grimes further teaches a controller (80; ¶ [0057, 0061]) operably connected between said system for adding the segment to the drill string and said lock (¶ [0035-36, 0057, 0061]), and said controller selectively transmits said interlock signal to said lock (¶ [0035-36, 0057, 0061]).
With respect to claim 18: Angelle discloses all aspects of the claimed invention except for the details of the drawworks such as a drive system or brake. Grimes teaches a drawworks (50) comprises a drum (65) operably connected to a drive system (55, 60) and a brake (70) and disabling operation of the drawworks by at least one of disabling a drive system or actuating a brake associated with the drawworks (¶ [0076]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the drawworks of Grimes with the invention of Angelle since “it is well known to use a drawworks in connection with the rig or derrick to hold and to raise and lower a drill string and associated equipment into and out of the wellbore.” (Grimes ¶ [0016]).

Allowable Subject Matter
s 2-5, 9-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.